UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


BRADLEY HAMILTON,

                                       Petitioner,                       20 Civ. 85 (PAE)
                        -v-
                                                                             ORDER
 BRITE ADVISORS USA, INC.,

                                       Respondent.


PAUL A. ENGELMAYER, District Judge:

       The Court has received petitioner’s petition to confirm an arbitration award. Dkt. 1. The

Court has also received respondent’s response to the petition, Dkt. 12, as well as respondent’s

memorandum of law in opposition, Dkt. 14, and a declaration of Peter F. Shapiro, Esq., in

opposition, Dkt. 13. Petitioner’s reply is due February 17, 2020.

       SO ORDERED.


                                                               
                                                            ______________________________
                                                            PAUL A. ENGELMAYER
                                                            United States District Judge
Dated: February 5, 2020
       New York, New York
